Citation Nr: 0637527	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including as a residual of Agent Orange exposure during 
service.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, including as a residual of Agent Orange 
exposure during service.  

3.  Entitlement to service connection for polycystic kidney 
disease, claimed as kidney cysts, including as secondary to 
diabetes mellitus.  

4.  Entitlement to service connection for coronary artery 
disease.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
multiple joint arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active naval service from April 1958 to 
February 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in August 2004.  In that decision, the RO 
denied service connection for prostate cancer, coronary 
artery disease, and polycystic kidney disease, and also 
confirmed the previous denials of service connection for 
multiple joint arthritis, diabetes mellitus, and PTSD.  The 
veteran appeals all six issues.  The veteran provided 
testimony before the undersigned Veterans Law Judge at a 
videoconference hearing in May 2006.

As to issues 1, 2 and 3, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board of Veterans' Appeals (Board) which denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  The United States Department of 
Veterans Affairs (VA) disagrees with the Court's decision in 
Haas and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Issues 1, 2 and 3 are directly 
affected.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.

The claim of entitlement to service connection for coronary 
artery disease is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  In November 2002, the RO denied service connection for 
PTSD.  The RO notified the veteran of that decision, and he 
did not file an appeal.

2.  The evidence received since the November 2002 rating 
decision is cumulative and redundant and does not relate to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim 
for service connection for PTSD.

3.  In November 2002, the RO declined to reopen a September 
1995 rating decision that denied service connection for 
multiple joint arthritis.  The RO notified the veteran of 
that decision, and he did not file an appeal.

4.  The evidence received since the November 2002 rating 
decision is cumulative and redundant and does not relate to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim 
for service connection for multiple joint arthritis.


CONCLUSIONS OF LAW

1.  The November 2002 RO decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.200, 20.201 (2006).

2.  New and material evidence has not been received, and the 
claim for service connection for PTSD is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2006).
....
3.  The November 2002 RO decision that denied entitlement to 
service connection for multiple joint arthritis is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.200, 20.201 (2006).

4.  New and material evidence has not been received, and the 
claim for service connection for multiple joint arthritis is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The veteran 
filed the claim of service connection for PTSD and to reopen 
the previous denial of service connection for multiple 
arthritis in June 2002.  The claims were denied in November 
2002.  He did not file a timely notice of disagreement as 
defined in 38 C.F.R. § 20.201, and thus he did not appeal 
this denial.  38 C.F.R. § 20.200.  The veteran did seek to 
reopen his claim for arthritis and PTSD.  In a letter sent in 
September 2003, he detailed his complaints that he had 
previously stated, and he also sent a duplicate copy of his 
DD Form 214.  The RO accepted this as a claim to reopen.  He 
was notified of the VCAA duties to assist by correspondence 
dated in December 2003.  Additional VCAA notice was sent in 
June 2004.  The claims were denied in an August 2004 rating 
decision.  The veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to these two issues have been requested or obtained.  
The veteran was informed of what is needed to establish new 
and material evidence in order to reopen the claims.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Consistent with the recent holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the RO included information with 
regard to effective dates and disability as part of its 
notice process in the March 2006 Supplemental Statement of 
the Case.  The veteran has not alleged any VCAA deficiency.  
To the extent that there is any perceived technically 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law.  As the Board concludes 
below that the preponderance of the evidence is against the 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  
Moreover, any failure in the timing of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  

The veteran has not brought forth any evidence suggestive of 
a causal connection between any current arthritis and 
service, and there is no diagnosis of PTSD.  The RO informed 
him that he would need medical evidence of a relationship 
between a current disability and service, and the veteran has 
not provided such evidence.  No examination is required.  See 
38 U.S.C.A. § 5103A(d).  As to the issues regarding service 
connection for arthritis of multiple joints and PTSD, there 
is no duty to obtain a VA examination or opinion because new 
and material evidence has not been presented or secured.  See 
38 C.F.R. § 3.159(c)(4)(iii).  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service Connection Laws

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including arthritis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

New and material Evidence Claims

Multiple Joint Arthritis

The veteran's claim for service connection for multiple joint 
arthritis was denied in a September 1995 rating decision.  
The RO considered service medical records and VA outpatient 
treatment records dated from November 1992 to April 1995.  In 
that decision the RO found that the veteran had no arthritis 
or injury leading to arthritis in service and that there was 
no arthritis within a one year period following service.  It 
noted that lumbar strain on one occasion in service, in 
November 1966, did not result in any current disability 
including arthritis, or multiple joint arthritis.  Thus, 
service connection was denied.  

The veteran was notified of that denial by letter dated 
October 31, 1995, and did not file an appeal.  38 C.F.R. 
§ 20.200.  In June 2002, he sought to reopen his claim.  The 
RO considered service medical records, reports of Columbia VA 
treatment records dated from June 1999 to January 2000, VA 
examinations in March 2002, April 2002 and July 2002, and 
Augusta VA treatment records from January 2002.  VA 
examination dated in July 2002 showed a diagnosis of 
bilateral hip and knee pain, likely degenerative joint 
disease, and Dupuytren's disease bilateral hands, not likely 
related to service, and possible mild degenerative joint 
disease of the hands.  A letter from Harry W. Schwartz, M.D., 
dated in March 1999, reflects the doctor's opinion that the 
veteran should get a scooter because of orthopedic problems.  
These included bilateral hip and knee degenerative joint 
disease, lumbar stenosis status post laminectomy, knee and 
hip pain.  The RO found that the new evidence failed to show 
arthritis in service, within a year following service, or 
otherwise related to service.  The veteran was informed that 
the RO did not request records from Moncrief Army Hospital 
and Eisenhower Army Hospital because, although he identified 
these facilities, he did not state what conditions were 
treated at these facilities and when he was treated.  The 
veteran was informed of this rating decision by letter dated 
in December 2002.  He did send a letter seeking to reopen the 
claim in September 2003, but he did not file an appeal as set 
forth in 38 C.F.R. §§ 20.200, 20.201.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2006).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2006).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence is 
defined as existing evidence not previously submitted to 
agency decision makers.  Material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

New and material evidence received prior to the expiration of 
the appeal period, or prior to the decision if a timely 
appeal has been filed, will be considered as having been 
filed in connection with the claim which was pending at the 
beginning of the appeal period.  38 C.F.R. § 3.156 (b) 
(2006).  

The November 2002 decision declining to reopen the claim of 
service connection for multiple joint arthritis is final.  In 
September 2003, the veteran indicated that he wished to 
reopen this claim.  He submitted a copy of his DD Form 214 
and written argument.  He also reiterated what he had 
reported in June 2002, that he was currently receiving 
treatment for multiple joint arthritis at Moncrief Army 
Hospital, and Eisenhower Army Medical Center.  Records from 
Moncrief and Eisenhower were obtained and show findings, 
complaints and treatment many years after service.  Private 
treatment records dated in 1999 and 2000 related to Barry 
Marks, M.D.'s treatment of the veteran for other problems 
show degenerative arthritis of the knees in 1999.  Peter 
Fumo, M.D., hypertension and nephrology specialist noted a 
history reported by the veteran, of degenerative joint 
disease since 1968.  These were received at the RO in January 
2004.  

Social Security Administration records received in March 2006 
show treatment for multiple joint degenerative joint disease 
in 1996 and 1997.  This was the basis for the grant of 
disability, effective from 1996, from that agency.  

None of the records added to the file suggests a connection 
between multiple joint arthritis and service.  No doctor or 
other health care provider has opined that there is a 
connection between multiple joint arthritis and service.  No 
records showing arthritis are dated closer in time to service 
than those considered by the RO in 1995 or in November 2002.  

The Board finds that new and material evidence has not been 
received.  The veteran's contentions are not new.  His 
statements are essentially a repetition of his previous 
assertions that were before the RO in 1995 and November 2002, 
and are basically cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
lay statements and testimony concerning the onset and 
etiology of any such conditions are not competent, and 
therefore, not material.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  His personally reported history of 
degenerative joint disease since 1968, which he reported to 
Dr. Fumo in 2000, is not new, as his contentions, that he has 
had arthritis since service, have remained the same since the 
claim has been filed and have been already considered.  

Further, the new medical records showing no relationship 
between current multiple joint arthritis and service are not 
material, as they do not relate to any unestablished fact 
necessary to substantiate the claims.  The new medical 
records do not provide a medical linkage of the arthritis to 
service.  To the contrary, the evidence shows no 
relationship, and confirms that the disorder was first noted 
many years following service.  Accordingly, even if new, the 
Board emphasizes that these records are do not relate to an 
unestablished fact necessary to substantiate the claim.  The 
fact that the veteran has other disabilities is not a matter 
in dispute, but it is not relevant to the multiple joint 
arthritis claim.  

Accordingly, the Board finds that the evidence received 
subsequent to the November 2002 rating decision, and in fact 
since the September 1995 rating decision, is not new and 
material and does not serve to reopen the veteran's claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

PTSD

Service connection for PTSD was denied in a November 2002 
rating decision.  The RO based its determination on the fact 
that the veteran did not have a diagnosis of PTSD.  It cited 
to a July 2002 VA examination in which the examiner, who was 
asked to determine whether the veteran had PTSD, made the 
following diagnosis: There was no evidence of PTSD or any 
other Axis I diagnosis at this time.  The RO also considered 
service medical records and VA outpatient treatment records 
and a letter from the veteran's doctor dated in March 1999 
for an unrelated condition, but found no diagnosis of PTSD.  

The RO also considered the personnel records, which reflect 
that he served in the Navy aboard a submarine.  He served on 
a submarine which was in the official waters of the Republic 
of Vietnam from June 1964 to August 1964.  He contended that 
his PTSD stems from emotional abuse and racial discrimination 
he suffered at the hands of one of his supervisors during his 
service rather than from a combat stressor.  

The veteran was informed of the denial of service connection 
for PTSD, but he did not file a notice of disagreement as set 
forth under controlling regulations.  See 38 C.F.R. 
§§ 20.200, 20.201.  Instead, in September 2003, he submitted 
a lay statement and a copy of his DD Form 214 to reopen the 
claim of service connection for both PTSD.  

In September 2003, the veteran submitted the current claim to 
reopen.  It was denied by the RO in August 2004.  Evidence 
added to the record since November 2002 includes private 
treatment records as well as those from army hospitals 
including Moncrief Army Hospital, Eisenhower Hospital, and 
records from the VA Medical Center (VAMC) in Augusta as well 
as Providence Hospital.  These do not show a diagnosis of 
PTSD.  Nor does an October 2005 VA examination for unrelated 
condition show a diagnosis of PTSD.  Moreover, the VA 
received copies of the veteran's Social Security 
Administration determination, along with associated treatment 
reports dated in 1996 and 1997, which do not show a diagnosis 
of PTSD.  

None of the records added draws a connection between PTSD and 
service.  No doctor or other health care provider has opined 
that the veteran has PTSD.  

At his hearing before the undersigned in May 2006, the 
veteran elaborated on his stressors.  The racial slurs and 
abuses were reported in detail.  He reported the problems 
occurred aboard the U.S.S. Ben Franklin nuclear powered 
submarine.  He reports that the Chief who he reported to on 
this sub constantly made racial slurs directed at him.  The 
veteran was one of five African Americans on a crew of 126.  
He was made to perform labor that was below his rank of E-6.  
His Chief, an E-7, denied him promotions on ridiculed him.  
His commanding officer told him he had to take the treatment, 
and he eventually lashed out at the Chief.  His performance 
ratings declined.  His hearing testimony was consistent with 
his statements elsewhere in the record.  

The Board finds that new and material evidence has not been 
received.  The veteran's contentions are not new.  His 
statements are essentially a repetition of his previous 
assertions that were before the RO in November 2002, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  

Further, the new medical records do not show a diagnosis of 
PTSD, a critical element in this claim that was missing at 
the time of the November 2002 rating decision.  No records 
have been presented that relate to any unestablished fact 
necessary to substantiate the claim.  The new medical records 
that do not provide a diagnosis of any sort of evidence of 
PTSD are not material.  Moreover, the fact that the veteran 
has other disabilities is not a matter in dispute, but it is 
not relevant to the PTSD claim.  

Accordingly, the Board finds that the evidence received 
subsequent to the most recent final decision is not new and 
material and does not serve to reopen the veteran's claim of 
service connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


ORDER


New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder, the claim remains denied.  

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection multiple joint 
arthritis, the claim remains denied.


REMAND

The veteran contends that he has coronary artery disease that 
is related to service.  He has consistently reported a 
history of hypertension dating to 1968.  However, there is no 
record of any treatment.  Moreover, the record reflects that 
the veteran reported having a stent placement in 1983.  

Service medical records show that the veteran had no medical 
abnormalities in service related to the cardiovascular 
system.  The record of the veteran's entrance physical 
examination dated in April 1958 reflects that the heart and 
the vascular system were normal.  Report of periodic 
examination in June 1961 was similarly negative, as was the 
separation examination report dated in January 1967.  Blood 
pressure reading in January 1967 was 124/84.  

Post service medical records include those from health care 
providers, including Providence Hospital, VA and Moncreif 
Army Community Hospital and Eisenhower Medical Center.  In a 
June 2000 statement, Dr. Fumo noted that the veteran gave a 
history of hypertension diagnosed in 1968 and what sounded 
like a renal arteriogram for uncontrolled pressure in 1983.  
Hypertension is noted from approximately 1994, and there is a 
documented history of coronary artery disease dating from 
1995.  At that time he was found to have a blockage and a 
stent replacement was performed.  

In a March 2003 report from the Columbia Heart Clinic, it was 
noted that the veteran reported developing chest tightness in 
the 1990's when he would rush or be in a hurry or undergo 
physical stress.  It was noted that he underwent angioplasty 
in 1995 and the aforementioned stent placement.  Two or three 
catherizations were noted between 1995 and 1997.  He 
underwent additional catherization and open heart surgery in 
October 2003 at the Providence Hospital.  The diagnosis was 
coronary artery disease, progressive angina.  

VA examination performed in April 2002 reflects a history of 
heart problems discovered in 1995.  The diagnosis was 
essential hypertension and status post stent placement.  

The veteran argues that service connection should be granted 
because his heart problems began in service.  The Board notes 
the duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  See 38 C.F.R. § 3.159.  A medical examination or 
medical opinion is deemed to be necessary if the record does 
not contain sufficient competent medical evidence to decide 
the claim, but includes competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  See 38 C.F.R 3.159(c)(4). 

The Board finds that the record appears incomplete and that 
attempts should be made to locate records relating to the 
veteran's past treatment for coronary artery disease and 
hypertension.  Additionally, an examination should be 
conducted to assist in determining whether any current 
coronary artery disease is related to service.  

Accordingly, the case is remanded for the following:

1.  The veteran's should be contacted and 
asked to provide information regarding 
the health care provider who performed 
the alleged renal arteriogram in 1983.  
He should also identify sources of 
treatment for hypertension in 1968.  He 
should provide the information for these 
providers and any other treating source 
where he has been treated for coronary 
artery disease since service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After the records are obtained, or a 
negative response is received, the 
veteran should be scheduled for an 
appropriate VA examination to determine 
whether any current coronary artery 
disease is related to service.  Any 
opinions provided should be expressed in 
terms such as whether there is at least a 
50 percent probability or greater that 
the present cardiovascular disabilities 
were either caused or aggravated by 
service.  

All indicated tests and studies are to be 
performed.  Prior to any examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


